Citation Nr: 0613467	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  04-33 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for bilateral hearing loss.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1976 to April 
1979.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Muskogee, Oklahoma 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The veteran had a hearing before the undersigned Veterans Law 
Judge in October 2005.  A transcript of the hearing is of 
record.


FINDING OF FACT

Bilateral hearing loss was not manifested during the 
veteran's active service nor was a sensorineural hearing loss 
shown within one year after leaving military service; and a 
current hearing loss disability has not been etiologically 
related to service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service and a sensorineural hearing loss was not demonstrated 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1110, 1111, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In this case, the veteran's claim was received in January 
2003.  In correspondence dated in March 2003, he was notified 
of the provisions of the VCAA as they pertain to the issue of 
service connection.  Clearly, from submissions by and on 
behalf of the veteran, he is fully conversant with the legal 
requirements in this case.  Thus, the content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
veteran identified VA treatment records which the RO 
obtained.  The appellant has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has assisted the 
veteran in the development of his claim in accordance with 
applicable laws and regulations.  Accordingly, the Board will 
address the merits of this claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which discussed the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  Because this claim is being denied, any other 
notice requirements beyond those cited for service connection 
claims, are not applicable.  As indicated above, there has 
been substantial compliance with all pertinent VA law and 
regulations, and to move forward with this claim would not 
cause any prejudice to the veteran.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Such a determination requires a finding 
of a current disability that is related to an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau, 2 Vet. App. 141. 

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
certain chronic diseases, including other organic diseases of 
the nervous system, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; Cotant v. 
Principi, 17 Vet. App. 116 (2003); VAOPGCPREC 3-2003 (July 
16, 2003).  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Although the appellant is competent to provide evidence of 
visible symptoms, he is not competent to provide evidence 
that requires medical knowledge.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

In this case, the veteran avers that he was exposed to 
acoustic trauma from tank and truck engines, and artillery 
exercises while on active duty.  His DD Form 214 indicated 
that his military occupational specialty in service was motor 
transport operator (chauffeur).

Initially, with respect to the veteran's claim for service 
connection for bilateral hearing loss, the Board finds that 
service connection is not warranted on a direct basis.  The 
competent evidence does not show that current hearing loss 
was incurred in, or aggravated by the veteran's military 
service.  The service medical records do not indicate the 
veteran experienced a loss of hearing or sustained any ear 
trauma in service.  During his October 2005 hearing, the 
veteran testified that he used ear plugs while performing his 
duties.  He further stated that although he repeatedly 
experienced difficulty hearing when out in the field, he 
refrained from seeking medical attention for fear he would be 
subject to an Article 15.  He also testified that although he 
received treatment for other ailments at a VA facility, he 
had not been treated for a hearing loss.

A grant of service connection requires that there be a nexus 
between the current disability and the veteran's military 
service.  The veteran submitted VA treatment records, private 
medical records, and May 2004 audiogram results from Quachita 
Hearing Service.  The audiogram report does not provide a 
medical nexus opinion on the etiology of the veteran's 
hearing loss, and thus merely provides an indication of the 
veteran's hearing ability in May 2004.  The veteran underwent 
a VA examination in May 1998 and the examiner observed that 
the veteran indeed had some degree of bilateral hearing loss.  
However it was not indicated that the veteran's hearing loss 
was incurred as a result of his military service.  Therefore, 
the Board finds that veteran's current hearing loss was not 
incurred or due to military service.

The Board also finds that the veteran's hearing loss did not 
pre-exist service and was not aggravated therein.  Service 
medical records indicate hearing was not abnormal during the 
entrance or separation physical examinations.

Service connection for bilateral sensorineural hearing loss 
is also not warranted on a presumptive basis.  The first 
evidence of hearing loss diagnosis and treatment is not until 
many years after separation from service.  The veteran has 
testified that he has never used hearing aids for assistance.  
The veteran's family members have submitted statements that 
the veteran displayed some difficultly with his hearing 
immediately upon returning from service.  The Board finds 
that these statements; while attesting to their observation 
of the veteran's overt hearing loss are less probative, as 
lay persons they are not competent to render a medical 
diagnosis or an opinion concerning medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  Thus, as the veteran's 
sensorineural hearing loss did not manifest to a compensable 
degree within one year of separation from active duty, the 
Board finds it may not be presumed to have been incurred or 
aggravated during service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309. 

On the basis of the foregoing, the Board finds that the 
criteria for establishing service connection for bilateral 
hearing loss and tinnitus have not been met.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable in this appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 
55-57 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


